Citation Nr: 1010811	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-27 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Entitlement to an initial rating higher than 10 percent 
for a depressive disorder for the period from October 1, 2003 
to April 28, 2009.   
 
3.  Entitlement to an initial rating higher than 30 percent 
for a depressive disorder for the period since April 29, 
2009.   
 
4.  Entitlement to an initial rating higher than 10 percent 
for a low back disability.   
 
5.  Entitlement to an initial higher (compensable) rating for 
a right foot/ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to April 
2000 and from October 2002 to September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision that, 
in pertinent part, granted service connection and a 10 
percent rating for a depressive disorder, effective October 
1, 2003; granted service connection and a 10 percent rating 
for a low back disability (chronic lumbar strain), effective 
October 1, 2003; and granted service connection and a 
noncompensable rating for a right foot/ankle disability 
(talonavicular arthritis with mild chronic extensor digitorum 
longus tendon tendinitis), effective October 1, 2003.  By 
this decision, the RO also denied service connection for 
PTSD.  

A July 2009 RO decision increased the rating for the 
Veteran's service-connected depressive disorder to 30 
percent, effective April 29, 2003.  Since that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  In February 2010, the Veteran testified 
at a Travel Board hearing at the RO.  

The issue of entitlement to an initial higher (compensable) 
rating for a right foot disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his February 2010 hearing before the Board, the Veteran 
withdrew his appeals concerning the following issues: 
entitlement to service connection for PTSD; entitlement to an 
initial rating higher than 10 percent for a depressive 
disorder for the period from October 1, 2003 to April 28, 
2009; entitlement to an initial rating higher than 30 percent 
for a depressive disorder for the period since April 29, 
2009; and entitlement to an initial rating higher than 10 
percent for a low back disability.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).  

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an initial rating higher than 10 
percent for a depressive disorder for the period from October 
1, 2003 to April 28, 2009, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  

3.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an initial rating higher than 30 
percent for a depressive disorder for the period since April 
29, 2009, have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).  

4.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an initial rating higher than 10 
percent for a low back disability have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

In July 2008, the Veteran submitted a VA Form 9 perfecting 
his appeals as to the issues of entitlement to service 
connection for PTSD; entitlement to an initial rating higher 
than 10 percent for a depressive disorder; and entitlement to 
an initial rating higher than 10 percent for a low back 
disability, as identified in the July 2006 statement of the 
case.  A July 2009 supplemental statement of the case listed 
the issues of entitlement to service connection for PTSD; 
entitlement to an initial rating higher than 10 percent for a 
depressive disorder for the period from October 1, 2003 to 
April 28, 2009; entitlement to an initial rating higher than 
30 percent for a depressive disorder for the period since 
April 29, 2009; and entitlement to an initial rating higher 
than 10 percent for a low back disability.  

At his February 2010 hearing before the Board, as well as in 
a February 2010 statement, the Veteran stated that he was 
withdrawing his appeals as to the issues of entitlement to 
service connection for PTSD; entitlement to an initial rating 
higher than 10 percent for a depressive disorder for the 
period from October 1, 2003 to April 28, 2009; entitlement to 
an initial rating higher than 30 percent for a depressive 
disorder for the period since April 29, 2009; and entitlement 
to an initial rating higher than 10 percent for a low back 
disability.  The Board finds that the Veteran's January 2010 
statement, as well as his statement at the February 2010 
hearing, once transcribed as part of the record of the 
hearing, indicating his intention to withdraw the appeals as 
to these issues satisfies the requirements for the withdrawal 
of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 
355 (1993).  

As the Veteran has withdrawn his appeals as to the issues of 
entitlement to service connection for PTSD; entitlement to an 
initial rating higher than 10 percent for a depressive 
disorder for the period from October 1, 2003 to April 28, 
2009; entitlement to an initial rating higher than 30 percent 
for a depressive disorder for the period since April 29, 
2009; and entitlement to an initial rating higher than 10 
percent for a low back disability, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.  

Accordingly, the issues of entitlement to service connection 
for PTSD; entitlement to an initial rating higher than 10 
percent for a depressive disorder for the period from October 
1, 2003 to April 28, 2009; entitlement to an initial rating 
higher than 30 percent for a depressive disorder for the 
period since April 29, 2009; and entitlement to an initial 
rating higher than 10 percent for a low back disability, are 
all dismissed.  


ORDER

The appeal concerning the issue of service connection for 
PTSD is dismissed.  

The appeal concerning the issue of entitlement to an initial 
rating higher than 10 percent for a depressive disorder for 
the period from October 1, 2003 to April 28, 2009, is 
dismissed.  

The appeal concerning the issue of entitlement to an initial 
rating higher than 30 percent for a depressive disorder for 
the period since April 29, 2009, is dismissed.  

The appeal concerning the issue of entitlement to an initial 
rating higher than 10 percent for a low back disability is 
dismissed.  







REMAND

The other issue on appeal is entitlement to an initial higher 
(compensable) rating for a right foot/ankle disability 
(talonavicular arthritis with mild chronic extensor digitorum 
longus tendon tendinitis).  The Board finds that there is a 
further VA duty to assist the Veteran in developing evidence 
pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The Veteran was last afforded a VA feet examination in April 
2009.  The diagnoses included mild chronic extensor digitorum 
longus tendon, slip, tendonitis of the right foot, at least 
as likely as not correlating to or relating to the history of 
a documented service injury.  The examiner indicated that the 
ranges of motion were not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  The examiner had 
previously indicated that there were no range of motion 
limitations regarding the Veteran's right foot.  The Board 
notes that no X-rays were provided at the time of the April 
2009 VA feet examination.  

At the February 2009 Board hearing, the Veteran testified 
that he had pain in his right foot and that he limped.  He 
reported that the pain was mainly down the arch of his foot 
and that it would extend down around to the bottom of the 
foot.  The Veteran indicated that he had pain whenever he 
stepped with his right foot.  He also reported that he had 
pain on motion of his right foot.  

The Board notes that the Veteran has not been afforded a VA 
examination as to his right foot disorder in almost a year.  
Additionally, he has indicated that he has possible worsening 
of his right foot disability since the April 2009 VA feet 
examination.  Further, the Veteran's hearing testimony raises 
a question as to the current severity of his service-
connected right foot disability.  Therefore, the Board finds 
that a current examination is necessary.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination 
report was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
right foot problems since October 2008.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
October 2008 should be obtained.  

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected disability involving 
the right foot and ankle.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted, including x-ray, and all 
symptoms associated with the Veteran's 
service-connected right foot/ankle 
disability should be described in detail 
(including all information for rating this 
disability under Diagnostic Code 5284).  
Specifically, the examiner should conduct 
a thorough orthopedic examination of the 
Veteran's right foot and ankle and provide 
a diagnosis of any pathology found.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the examiner 
should provide an opinion on the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations of 
symptoms.  

3.  Thereafter, review the Veteran's claim 
for entitlement to an initial higher 
(compensable) rating for a right 
foot/ankle disability.  If the claim is 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


